Citation Nr: 1143278	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-10 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010.

2.  Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood from July 30, 2010, through November 2, 2010.

3.  Entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with depressed mood and posttraumatic stress disorder (PTSD), from November 3, 2010.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from November 1942 to February 1946.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska, which granted entitlement to service connection for adjustment disorder with depressed mood (claimed as sleep disorder) with an initial evaluation of 10 percent, effective December 4, 2009.  

A January 2011 supplemental statement of the case decision granted a staged initial evaluation of 30 percent for adjustment disorder with depressed mood, from July 30, 2010.  A March 2011 supplemental statement of the case rating decision granted service connection for PTSD, which was combined with the service-connected adjustment disorder with depressed mood, effective November 3, 2010.  The March 2011 supplemental statement of the case rating decision granted a staged initial evaluation of 50 percent for adjustment disorder with depressed mood and PTSD, effective November 3, 2010.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  As the rating decision and supplemental statement of the case decisions did not grant the full benefit requested by the appellant, the case remains on appeal.

The appellant requested a videoconference hearing before a Veterans Law Judge in a March 2010 substantive appeal.  The appellant was scheduled for a hearing in June 2011 and notified of the hearing in May 2011.  He did not report for the hearing.  Consequently, the appellant's hearing request is deemed to be withdrawn.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with depressed mood and PTSD, from November 3, 2010, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the rating period from December 4, 2009 to July 30, 2010, the service-connected adjustment disorder with depressed mood was manifested by intermittent depressed mood, productive of occupational and social impairment comparable to no more than mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.

2.  From July 30, 2010, through November 2, 2010, the appellant's service-connected adjustment disorder with depressed mood was manifested by depressed mood, panic attacks, mild short-term memory loss, and sleep impairment, productive of occupational and social impairment comparable to no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial staged evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434-9440 (2011).  

2.  The criteria for entitlement to an initial staged evaluation in excess of 30 percent for adjustment disorder with depressed mood, from July 30, 2010, through November 2, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9434-9440 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


I. Veterans Claims Assistance Act (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dingess/Hartman  v. Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. § 5103(a).  

Because the January 2010 rating decision granted the appellant's claim for service connection for an adjustment disorder and the March 2011 supplemental statement of the case granted entitlement to service connection for PTSD, such claims are now substantiated.  His filing of a notice of disagreement as to the January 2010 rating decision does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2011).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here, as will be discussed below.

The March 2010 statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue (38 C.F.R. § 4.130, DC 9440), and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above that assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA medical records are in the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant with appropriate VA examinations in January 2010 and July 2010.  The examinations are adequate because they are based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  As discussed below, the Board finds that the evidence of record indicates that the appellant's symptoms have worsened since the July 2010 VA examination.  However, for purposes of the appellant's claims for entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010, and entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood, from July 30, 2010, through November 2, 2010, the January 2010 and July 2010 VA examinations are adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Legal Criteria


Ratings in General

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
Rating Criteria 

The appellant's adjustment disorder with depressed mood is rated under C.F.R. § 4.130, Diagnostic Codes 9434-9440.  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

30 percent - Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

10 percent - Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

The appellant's medical records reflect a nonservice-connected diagnosis of major depressive disorder.  See January 2010 VA treatment record.  However, most of the medical records have not specifically indicated what symptoms are attributable only to the nonservice-connected disability.  Thus, the Board will, for the limited purpose of this decision, attribute all psychiatric signs and symptoms to his service-connected adjustment disorder with depressed mood.  See Mittleider v. West, 11 Vet. App. 181 (1998) (finding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. §  3.102, which requires that reasonable doubt on any issue be resolved in the veteran's favor, clearly dictates that such signs and symptoms be attributed to the service-connected condition). 


Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

III.   Analysis

Prior to July 30, 2010

The appellant contends that he is entitled to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010.  For the reasons that follow, the Board finds that a higher initial evaluation is not warranted.

Entitlement to service connection for an adjustment disorder with an initial evaluation of 10 percent was granted effective December 4, 2009.  As such, the rating period on appeal is December 4, 2009.  38 C.F.R. § 3.400(o)(2) (2011).

Upon VA examination in January 2010, the appellant was cooperative, friendly, relaxed and attentive.  He reported that his depressive symptoms were gone, but his wife reported that he had good days and bad days.  The appellant was clean and appropriately dressed.  His speech was spontaneous and clear.  His affect was appropriate and his mood was good.  He was oriented to person, time and place and his thought process had circumstantiality.  He had no delusions and understood the outcome of his behavior.  The appellant denied having hallucinations, and he interpreted proverbs appropriately.  He did not have obsessive/ritualistic behavior, panic attacks, homicidal thoughts, or suicidal thoughts.  He had no problem with activities of daily living and his memory was normal.  The VA examiner noted that the appellant knew the amount of his benefit payment, the amount of his monthly bills and could prudently handle payments, although his wife handled all of the money and paid all of the bills.  The appellant was retired due to age or duration of work, and was previously a plumbing contractor.  The VA examiner assigned a GAF score of 70.  The January 2010 VA examiner found that the appellant's symptoms met the criteria for a psychiatric diagnosis of adjustment disorder with depressed mood and noted that there was not total occupational and social impairment due to mental disorder signs and symptoms.  The VA examiner noted that the mental disorder did not result in deficiencies in judgment, thinking, family relations, work or mood.  There was no reduced reliability and productivity due to mental disorder symptoms.  There was no occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to the mental disorder.  The VA examiner found that the appellant's mental disorder symptoms were transient or mild and decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress.  

A March 2010 VA treatment record indicates the appellant was in a good mood with improved energy, sleep and a "positive outlook".  He reported that he enjoyed several recent family activities and had resumed an exercise routine.  The appellant had good grooming and hygiene.  He was interpersonally cooperative and friendly.  His mood was euthymic, and his affect was full and congruent.  He was alert and oriented times three.  Attention and concentration appeared intact.  Memory appeared to be mildly impaired, but he was using good compensatory strategies, such as referring to notes. His thought processes appeared logical and goal directed, with one incidence of minor suspiciousness, and no overt paranoia.  He denied suicidal and homicidal ideation.  The record noted that the appellant had a consistently minimal level of depression over the past three sessions.  The assessment was that the mood episode had resolved.  The patient and staff agreed to terminate therapy at that point as the goals had been met.    

After weighing the foregoing evidence, the Board finds that the evidence does not reveal an overall psychiatric disability manifested by the type and degree of symptoms, or the effects of, which more closely approximate the criteria for a disability rating in excess of 10 percent prior to July 30, 2010.  As noted above, a 10 percent rating requires occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  The January 2010 VA examination report reflects that the appellant had transient symptoms of adjustment disorder and was not on psychotropic medications.  The March 2010 VA treatment record indicated that the appellant's mood episode had resolved.  In order to achieve the next-higher 30 percent rating, the evidence must show occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not indicate that the appellant experienced anxiety, panic attacks, or chronic sleep impairment prior to July 30, 2010.  The March 2010 VA treatment record indicated the appellant had one incident of minor suspiciousness, but no overt paranoia.  The January 2010 VA examination report indicated that his memory was normal.  Although the March 2010 VA treatment record noted that the appellant's memory was mildly impaired, the report indicated the appellant was using good compensatory strategies.  A July 2010 VA examination report noted that the appellant made a suicidal comment in early 2010 and was seen for an evaluation.  However, the January 2010 VA examination report and VA treatment records from the period on appeal indicate the appellant denied suicidal ideation.  Therefore, the overall evidence of the period on appeal does not indicate that he experienced suicidal ideation warranting a higher evaluation.  

As noted above, the appellant's GAF score on VA examination in January 2010 was 70.  A GAF score of 61 to 70 indicates the examinee had some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functioned pretty well with some meaningful interpersonal relationships.  The Board finds that the appellant's GAF score was consistent with occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  

In sum, the Board finds that the evidence is against a finding that the appellant is entitled to a staged initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

July 30, 2010, through November 2, 2010

The appellant asserts that he is entitled to a staged, initial evaluation in excess of 30 percent for adjustment disorder with depressed mood from July 30, 2010, through November 2, 2010.  For the reasons that follow, the Board finds that a higher initial evaluation is not warranted.

The appellant was evaluated at a VA examination in July 2010.  The appellant's attitude to the examiner was cooperative, friendly and attentive.  He was clean and neatly groomed.  Speech was spontaneous and clear.  The appellant's affect was normal.  His mood was happy and good.  The appellant's attention was intact, but he wanted to skip the serial sevens and spelling backwards.  He was oriented to person, time and place.  His thought process was rambling and his thought content was unremarkable.  He had no delusions.  He understood the outcome of his behavior.  The appellant reported having sleep impairment.  He repeatedly indicated that it had been many years since he had experienced difficulties with memories of war.  He did not have inappropriate behavior.  He interpreted proverbs appropriately.  He did not have obsessive or ritualistic behavior.  He reported that he has had panic attacks.  He reported that two weeks prior to the examination, he woke up and his chest was on fire and he thought he was having a stroke for thirty or forty seconds, his legs did not want to stand up.  Then his legs were ok again and he did not have to go to the hospital.  He denied having homicidal or suicidal thoughts.  His impulse control was good and he had no episodes of violence.  The appellant had no problems with activities of daily living.  His remote and immediate memory were normal, while his recent memory was mildly impaired.  The VA examiner noted that memory function appeared relatively intact for his age.  

At the July 2010 VA examination, the appellant described depressive reactions when he was distressed about his and his wife's health problems and his reduced ability to do recreational activities.  The appellant indicated that his distress was reduced when his son invited him to go for a drive or out to eat.  He reported that he had been married to his wife for 64 years and they had 3 adult children, four grandchildren and three great grandchildren.  He reported that he met retired plumbers once a month and did some gardening.  The VA examiner noted that the appellant's psychological distress was mostly related to episodic depressive reactions and ruminations, mild to moderate, regarding recent deaths of friends and relatives, and the declining health and physical functioning of himself and his wife, both in their 80s.  The VA examiner noted that the appellant's wife handled the finances and that the appellant retired due to age and heart disease.  

The VA examiner found that the appellant had a GAF score of 70.  The appellant did not have total occupational and social impairment, deficiencies in judgment, thinking, family relations, work, or mood, or reduced liability and productivity due to his service-connected adjustment disorder.  The VA examiner found that there was an occasional decrease in work efficiency and inability periods of inability to perform occupation tasks, but generally satisfactory functioning.  The VA examiner noted that the appellant was episodically distressed and reactively depressed about his hearing problems and other aspects of his and his wife's health.  The VA examiner stated that the symptoms are best described as mild episodic depressed mood.  

A September 2010 VA treatment record indicates the appellant spoke to the staff in a friendly manner.  An October 2010 VA treatment record indicates that the appellant reported that for the past several months he had a gradual return of his depressive symptoms including reduced sleep and appetite, feelings of sadness and depression, reduced enjoying in activities, and passive suicidal ideation.  He reported that it began with his wife's increasing health problems, his fears that she would die in her sleep, his own increasing health problems, and the death of a close friend.  He reported that he was scheduled to have a cardiac procedure later in the week and was looking forward to going to a football game with his family that weekend.  At the time of the visit, he had good grooming and hygiene.  He was interpersonally cooperative and friendly.  His speech had a regular rate, rhythm and volume.  His mood was depressed, moderate.  His affect was mildly blunted.  The appellant was alert and fully oriented times three.  Attention, concentration and memory appeared to be grossly intact with no formal assessment on that date.  There was no psychosis.  Passive suicidal ideation was present, but the appellant denied intent or a plan.  There was no homicidal ideation.  The assessment was moderate, recurrent major depressive disorder.      

After reviewing the evidence, the Board finds that the evidence does not reveal an overall psychiatric disability manifested by the type and degree of symptoms, or the effects of, which more closely approximate the criteria for a disability rating in excess of 30 percent from July 30, 2010, through November 2, 2010.  The evidence does not demonstrate that the appellant had occupational and social impairment with reduced reliability and productivity.  At the July 2010 VA examination, the appellant's affect was normal.  The October 2010 VA treatment record indicates the appellant's affect was mildly blunted, but there is no indication he had a flattened affect.  The September 2010 VA treatment record the appellant spoke to the staff in a friendly manner and the October 2010 VA treatment record indicates he was interpersonally cooperative and friendly.  At the July 2010 VA examination, the appellant's speech was spontaneous and clear.  The October 2010 VA treatment record indicates that his speech had a regular rate, rhythm and volume.  Although the appellant reported having one panic attack at the July 2010 VA examination, there is no indication he had panic attacks of more than once a week.  At the July 2010 VA examination, the appellant's thought process was rambling, but his thought content was unremarkable.  He interpreted proverbs appropriately.  His remote and immediate memory were normal, while his recent memory was mildly impaired.  The July 2010 VA examiner noted that memory function appeared relatively intact for his age.  There was no indication the appellant had impaired judgment or difficulty in establishing effective social relationships.  The July 2010 VA examination report indicated that he met with fellow retired plumbers once a week to "shoot the breeze".  He had been married for 64 years.  The October 2010 VA treatment record indicated the appellant was looking forward to going to a football game with his family that weekend.  The October 2010 VA examination does indicate that the appellant's mood was moderately depressed and he had passive suicidal thoughts.  However, the symptoms are consistent with occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks warranting a 30 percent evaluation.  The July 2010 VA examiner noted that the appellant had mild episodic depressed mood and that he had intermittent periods of inability to perform occupational tasks, but generally satisfactory functioning.  Depressed mood, panic attacks, chronic sleep impairment, and mild memory loss are all symptoms contemplated by a 30 percent evaluation.   The July 2010 VA examiner assigned a GAF score of 70, indicating the appellant had some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  The GAF score is consistent with an evaluation of 30 percent.

In sum, the Board finds that the evidence is against a finding that the appellant is entitled to a staged initial evaluation in excess of 30 percent for adjustment disorder with depressed mood, from July 30, 2010, through November 2, 2010.  While the appellant is competent to report the symptoms he experiences, and the Board finds him credible in this regard, except where in contrast to objective clinical findings, the reported symptoms are consistent with the assigned schedular evaluation.  Accordingly, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Other Considerations

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected adjustment disorder with depressed mood is inadequate.  A comparison between the level of severity and symptomatology of the appellant's adjustment disorder with depressed mood with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU) is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2011).  In this case, however, TDIU consideration is not warranted.  The appellant has not contended and the evidence does not indicate that the appellant is unemployable as a result of his adjustment disorder with depressed mood.  The appellant indicated that he retired due to heart disease and age at the July 2010 VA examination.  

ORDER

Entitlement to an initial evaluation in excess of 10 percent for adjustment disorder with depressed mood, prior to July 30, 2010, is denied.

Entitlement to an initial evaluation in excess of 30 percent for adjustment disorder with depressed mood from July 30, 2010, through November 2, 2010, is denied.


REMAND

Regarding the appellant's claim for a higher initial evaluation for the appellant's service-connected adjustment disorder with depressed mood and PTSD, from November 3, 2010, after reviewing the record, the Board finds that the record is inadequate to determine the current state of the disability.  As noted above, the appellant was last evaluated at a VA examination in July 2010.  The appellant's VA treatment records indicate that the appellant's disability has worsened since the July 2010 VA examination.  A January 2011 VA treatment record indicates the appellant had a GAF score of 45, a much lower score than the GAF score of 70 assigned at the July 2010 VA examination.  A November 2010 VA treatment record indicates that the appellant complained of frequent nightmares which were severe enough to wake him up in a state of anxiety.  He reported that it was almost impossible for him to fall back asleep.  The appellant reported having significant problems of being able to pay attention to tasks, particularly when affected by the intrusive recollections.  The appellant met the criteria for PTSD.  In contrast, the July 2010 VA examiner noted that the appellant was asked several times in several ways about current memories of war disturbing his sleep, and he repeatedly indicated that it had been many years since he had experienced difficulties with memories of war.  The appellant reported no distressing intrusive memories of war over the past five or ten years.  As the evidence indicates that the appellant's symptoms have worsened, the July 2010 VA examination is not sufficiently contemporaneous for purposes of evaluating the nature and severity of the appellant's adjustment disorder with depressed mood and PTSD, from November 3, 2010.  The appellant is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination. Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The United States Court of Appeals for Veterans Claims Court has held that, where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  As the current level of disability is at issue, a contemporaneous examination of the appellant's service-connected psychiatric disabilities is necessary to accurately assess his disability picture.

Finally, the VA treatment records in the file only date to January 2011.  Consequently, the Board requests the appellant's complete VA treatment records from  January 2011 to present.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from January 2011 to present.  If no records are available, the claims folder must indicate this fact.

2.  Following the completion of the above, schedule the appellant for an appropriate VA examination to determine the current nature and extent of the service-connected adjustment disorder with depressed mood and PTSD.  

The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  

Any testing deemed necessary should be performed.  All pertinent psychiatric pathology should be noted in the examination report.  As part of the evaluation, the examiner is requested to assign a GAF score and to provide an explanation of the score's meaning.

In addition, the examiner should address the impact of the service-connected adjustment disorder with depressed mood and PTSD on the appellant's occupational functioning (regardless of his age).  

A complete rationale for all opinions expressed must be provided.  

3.  Thereafter, readjudicate the issue of entitlement to an initial evaluation in excess of 50 percent for adjustment disorder with depressed mood and PTSD, from November 3, 2010.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claim, to include denial.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


